- department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx may uil last date for filing a petition with the tax_court tax_exempt_and_government_entities_division release number release date org dear a final adverse determination_letter as to your exempt status under sec_501 this is of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective september 20xx our adverse determination was made for the following reasons a substantial part of your activities consists of providing down payment assistance to home buyers to finance the assistance you rely on home sellers and other real-estate related businesses that stand to benefit from these down payment assistance transactions your receipt of a payment from the homie seller corresponds to the amount of the down payment assistance provided in substantially_all of your down payment assistance the manner in which you operate demonstrates you are transactions therefore operated primarily to further your insiders’ business interests you are operated for a substantial nonexempt purpose in addition you operations further the private interests of the persons that finance your activities accordingly you are not operated exclusively for exempt purposes described in sec_501 you failed to meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose rather you were operated for the benefit of private interests and a part of your net_earnings inured to the benefit of outsiders your founder and board members contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending august 20yy and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment however you you also have the right to contact the office_of_the_taxpayer_advocate should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations schedule number or exhibit er one name of taxpayer explanations of items tax identification_number year period ended org august 20yy ein org name of organization ein- tin or ein xyz - name of state abc grant - name of grant addressee - address of org addressee - listed address addressee listed address - president officer officer - vice president officer - treasurer issue whether an organization whose primary activity program is operated exclusively for charitable purposes within the meaning of sec_501 is operating a down-payment assistance overview facts org was recognized as an organization exempt under sec_501 of the internal_revenue_code in february of 20vv the organization was incorporated under the laws of the state of xyz as a non-profit corporation on september 19tt the purposes of org according to its articles of incorporation are as follows organized exclusively for charitable educational religious or scientific purposes within the meaning of sec_501 of the internal_revenue_code or corresponding section of any future federal tax code no part of the net_earnings of the corporation shall inure to the benefit of or be distributable to its members trustees directors officers or other private persons except that the corporation shall be authorized and empowered to pay reasonable_compensation for services rendered and to make payments and distributions in furtherance of sec_501 purposes no substantial part of the activities of the corporation shail be the carrying on of propaganda or otherwise attempting to influence legislation and the corporation shall not participate in or intervene in including the publishing or distribution of statements any political campaign on behalf of or in opposition to any candidate for public_office notwithstanding any other provision of the articles the corporation shall not carry on any other activities not permitted to be carried on by a corporation exempt from federal_income_tax under sec_501 of the internal_revenue_code or corresponding section of any future federal tax code or by a corporation contributions to which are deductible under sec_170 c of the internal_revenue_code or corresponding section of any future federal tax code included among the educational and charitable purposes for which the corporation is organized as qualified and limited by subparagraphs a and b of this article third are the following a b to assist qualified buyers in the down payment and purchase of homes the organization will assist qualified buyers with closing costs and down payments in circumstances where they could not otherwise meet such payments and costs through its administration of a down payment assistance program to provide affordable housing and shelter to members of the general_public who could not otherwise afford same through the provision of funding and assistance to other non-profit qualified sec_501 c organizations involved in the construction development and provision of multi and single family dwellings thereby lessening the burdens of federal state and local governments org’s mailing address according to secretary of state of xyz website was addressee the website also showed that org was not in good standing with the state of xyz service irs records showed the organization mailing address as addressee2 internal revenue form 886-a catalog number 20810w page _1 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a caen sancany explanations of items name of taxpayer tax identification_number year period ended org august 20yy ein on april 20zz correspondence was sent to the irs address of record notifying org of an examination of the organization for the tax period ended august 20yy the information_document_request idr was to request records to determine how the org down payment assistance program operated no response was received per the form_990 filed for the prior 2oww year officer was listed as the organizations president executive director officer was listed as vice president and officer on october 20zz the internal revenue_agent contacted each of the above officers pera telephone conversation with mr officer he indicated that he had not worked for org since 20ww year he also indicated that org acted as a front for abc grant assistance abc grant assistance was the main marketer for org the program worked as follows gift funds provided to buyers by org was a gift that did not require a repayment the seller would agree to make a contribution to org in an amount equal to the amount of gift funds given to the buyers the seller is charged a processing fee and the fee is paid to abc grant assistance the monies are deducted from the seller's proceeds at the close of escrow see exhibit c as treasurer vice president he said he never heard of org he in a telephone conversation with officer had no knowledge of the organization and was not aware he was listed as an officer on the organization sec_2z0ww form_990 return however he stated that he knew of officer when contacted by telephone officer indicated that he never held the position of treasurer mr officer stated that he worked at org as a credit counselor representative he also indicated that he had not worked for org for over years who was listed as treasurer on the 20ww form_990 on october 20zz the idr was sent out again to the following addresses addresse addresse c o addressee no responds was received application_for recognition of tax-exempt status the organization filed form_1023 application_for recognition of exemption in september of 19tt in part ll of the application org described its activities and operational information as follows org described its past present and planned activities as follows has been formed to provide assistance to individuals in the purchase of a home under circumstances where such individuals may not otherwise have the resources or ability to purchase a home the organization will provide specific assistance to qualified buyers with the closing costs and down payments on new homes under circumstances where they could not otherwise meet those payments and costs the organization would administer this down payment assistance program making it potentially available to any member of the public form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_2 schedule number or exhibit ‘form 886-a rev january explanations of items tax identification_number year period ended ein august 20yy name of taxpayer org the organization will make its services available to buyers from any race religion or national origin and will adhere to all state and federal fair housing regulations and laws org will gift up to a maximum of of the final sales_price toward down payment and closing costs for the purchase of a new home the buyer must attend a credit counseling class in order to qualify for the assistance in addition any home purchased with this assistance must meet a number of requirements to insure that there are no hidden expenses after the purchase examples of these additional requirements are a two-year roof certification and a one-year home warranty org believes that its services will clearly lesson the burden on government by providing independent sources of revenue that create affordable housing opportunities the organization will provide details regarding its program in the form of an informational manual to be considered as a qualified buyer a potential recipient must demonstrate that he she has completed an approved homebuyer counseling course must be approved for an eligible_loan program must demonstrate employment in the same field for at least one year must purchase a home with a home warranty standard home protection plan including central air and heating and two year roof certification by a license contractor and provide a written_statement demonstrating the need for down payment and closing cost assistance in addition to the administration of the down payment assistance program the organization will also participate in the development of affordable housing and other shelters for members of the general_public who cannot otherwise afford same specifically the organization if unable to engage in the building process itself will provide funding and assistance to other nonprofit qualified sec_501 organizations involved in the construction development and provision of multi and single family dwellings again it is foreseen that this assistance will lesson the burdens of governments org described its primary source of financial support as follows e e grants and contributions from individuals organizational and corporate donors and investment_income org described its fundraising program as follows the organization was recently formed and therefore has not developed any fund raising program however the organization anticipates the creation of a fund raising committee to determine the most successful and efficient method no fund raising materials have been developed to date the information that org provided in its application_for on february 20vv based on its exemption and on the assumption that org would operate in the manner represented in the application org was recognized as a tax-exempt_organization described in organization was given an advanced ruling period from september 19tt ending on december 20xx the advanced ruling follow up letter was dated february 20yy declaring org’s public charity status as a sec_170 sec_501 federal returns form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a row date explanations of items name of taxpayer tax identification_number year period ended org august 20yy ein according to irs record org has not filed form_990 for the period under examination and for subsequent years the last return filed by org was for the period ended august 20xx according to the prior year return 2oww year it stated as its primary activity was to provide gifts to qualified homebuyers for down payment and closing costs assistance the primary source_of_income was direct public support of dollar_figure operation of org’s down payment assistance program through research on google search engine using the search terms org the following link apparently to the organization under examination was located the link lead to the web site of www _ grant granting the key to your new home the opening page of the web site abc the home page provided a brief paragraph about the org and abc grant assistance as well as featured links titled lender benefits realtor benefits’ builder benefits buyer benefits and seller benefits the home page was viewed on october 20zz on that date it stated the following see exhibit a grant assistance is a leading marketer of down payment assistance throughout the united _ states abc is the exclusive marketing agent for the org a c non-profit organization as designated by the irs org meets the guidelines of hud handbook rev section for fha insured loans the home page listed facts about abc grant assistance as follows e e e marketing down payment assistance since 19tt network of account representatives throughout the united_states headquartered in xyz the home page also listed facts about org as follows e e non-profit status and providing grants since september 19tt org has gifted millions of dollars in down payment assistance helping americans realize the dream of org headquartered in xyz abc grant assistance web site explained how the down payment assistance program worked as follows in order for buyers to receive down payment assistance from the org qualify for an eligible_loan program an eligible_loan program is a single family mortgage loan that allows a charitable_organization to provide gift funds toward a buyer's closing costs and down payment requirements they must form 886-a catalog number 20810w page_4 publish no irs gov department of the treasury-internal revenue service form 886-a rov date explanations of items schedule number or exhibit tax identification_number year period ended name of taxpayer ein org funds provided to buyers by the org are a gift there is no requirement anticipation or implication of repayment gift funds may be used for the following a b c d down payment closing costs prepaid expenses payoff debts august 20yy f w f a the maximum gift amount is of the sale price of the certified home there are no income limits homeowner restrictions---abc grant assistance is not only for first time homebuyers certified home---a certified home is one in which a seller has entered into a certified home registration agreement in this contract the seller has agreed to make a donation to the org foundation of america in order to receive abc grant assistance certification a processing fee of dollar_figure fees as low as dollar_figure is charged to the seller the seller also agrees to make a contribution to the org in an amount equivalent to the amount of gift funds that have been given to the buyer the monies are deducted from the seller's proceeds at the close of escrow only if the home is sold under abc grant assistance and the buyer is receiving gift funds the processing fee is paid to abc grant assistance and encompasses all document preparation education and advertising expenses the processing fee may be treated as a cost of the sale of a property for income_tax reporting purposes the following detail described the roles of the lenders real_estate agents and closing agents as indicated in abc grant assistance program guidelines see exhibit a loan officers role register with the abc grant assistance s m offers an eligible_loan program an eligible_loan is one that allows the buyer to receive a gift from a non- profit corporation the loan officer will determine the amount_of_the_gift funds that the buyer will require from the org and submit the original home grant application and gift letter final loan approval o o - real_estate agent’s role register with the abc grant assistance n o r the real_estate agent must be in good standing with their respective board list certified homes under abc grant assistance assist buyers to write an offer for a certified home the certified home agreement must be completed the terms and conditions of the attached certified home agreement are and submitted to incorporated in the purchase and sales agreement and closing instructions this purchase and sales agreement is contingent upon the buyer receiving a gift funds from the org not to exceed of the final sales_price closing agent's role form 886-a catalog number 20810w page_5 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit rev date form 886-a explanations of items name of taxpayer tax identification_number year period ended org august 20yy ein e e call or toll free number for closing instructions the following must be faxed to abc at or toll free signed home grant application signed gift letter signed certified home agreement from the time that abc grant assistance receives the above items we can fund and close in as little a sec_24hours abc grant assistance benefits low fee - dollar_figure fees as low as dollar_figure forms to complete to complete deal a signed home grant application buyer b signed gift letter buyer c signed certified home agreement seller e e e e e e e e e e e e e e approved with some of the nations largest most prominent lenders such as def lenders gift funds up to of sale price gift funds may be used towards down payment closing costs prepaids and even to pay off debt down payment requirements- dollar_figure cash required by borrower nocash reserves no asset requirement no income requirement no homebuyer education requirement no underwriting nocredit checks no recapture clauses no homeowner warranty requirement next day funding no geographic restrictions throughout the united_states program advantage network-through our system of nationwide advertising we supply leads to network members with all these benefits lenders realtors builders have all the tools necessary to help people realize the american dream of org and at the same time close more business and make more money sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of law form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_ schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items org the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual see sec_501 august 20yy ein sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates it engages primarily in activities that accomplish exempt exclusively for exempt purposes onlly if purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose in 326_us_279 the supreme court held that the presence of a single fnonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 defines the term charitable for sec_501 purposes as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education id sec_1_501_c_3_-1 provides in part that the term educational for sec_501 purposes relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 if the trade_or_business furthers an exempt_purpose and if the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business in easter house v u s cl_ct aff'd 846_f2d_78 fed cir the u s court of federal claims considered whether an organization that provided prenatal care and other health-related services to pregnant women including delivery room assistance and placed children with adoptive parents qualified for exemption under sec_501 the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health-related services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies form 886-a department of the treasury-internal revenue service catalog number 20810w - page_7 publish no irs gov schedula number or exhibit fon 886-a name of taxpayer tax identification_number year period ended explanations of items rev date org ein engaged in substantial advertising and accumulated substantial profits in addition although the organization provided health care to indigent pregnant women it only did so when a family willing to adopt a woman's child sponsored the care financially accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite august 20yy in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with entities of a particular political_party and that most of the organization's graduates worked in campaigns for the party’s candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party's candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 the court concluded by stating that even if the political party’s candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner american campaign academy t c pincite in 71_tc_202 the court held that an organization that marketed handicrafts made by disadvantaged artisans through museums and other non-profit organizations and shops operated for exclusively charitable purposes within the meaning of sec_501 the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence collected by the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from communities of craftsmen the organization did not market the kind of products produced by studio craftsmen nor did it market the handicrafts of artisans who were not disadvantaged the court concluded that the overall purpose of the organization’s activity was to benefit disadvantaged communities the organization’s commercial activity was not an end in itself but the means through which the organization pursued its charitable goals the method the organization used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes described in sec_501 in 283_fsupp2d_58 d d c 20xx the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in form 886-a department of the treasury-internal revenue service catalog number 20810w page_8 publish no irs gov schedule number or exhibit form 886-a row date explanations of items tax identification_number year period ended name of taxpayer org which the organization conducted its activities the court found that it was operated for a nonexempt commercial purpose rather than for a tax-exempt purpose as the court stated ein august 20yy among the major factors courts have considered in assessing commerciality are competition with for-profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotionai methods eg advertising and the extent to which the organization receives charitable donations see also 950_f2d_365 7th cir holding that a religious_organization which ran restaurants and health food stores in furtherance of its health ministry did not qualify for tax-exempt status because it was operated for substantial commercial purposes and not for exclusively exempt purposes rev_rul 20zz-27 discussed three situations of organizations providing financial help to low- income home buyers and whether each qualified as charitable within the meaning of sec_501 situation described an organization x formed to help low-income families purchase decent x made safe and sanitary homes throughout the metropolitan area in which x was located assistance available exclusively to low-income individuals and families to provide all or part of the funds they need to make a down payment on the purchase of a home x used standards set by federal housing statutes and administered by hud to determine who is low-income x offered financial counseling seminars and conducted other educational activities to help prepare the x would require a potential low-income home buyers for the responsibility of home ownership home inspection report for the property that the applicant intended to buy to ensure the house is habitable before making the grant to fund its down payment assistance program and other activities grants and contributions from several foundations businesses and the general_public x’s staff did not know the identity of the party selling the home to the grant applicant or identities of any other parties such as real_estate agents or developers who may have received a financia benefit from the further x did not accept any contributions contingent on the sale of a particular property or sale properties the revenue_ruling held that by providing financial assistance to low-income families for the down payment on a home the organization relieved the poor and distressed x conducted a broad based fundraising program that attracted gifts is y grant making procedures y’s a nonprofit corporation that is like x in all respects as set forth in situation situation except as follows under y's particular applicant’s application knows the identity of the party selling the home to the grant applicant and may also know the identities of other parties such as real_estate agents and developers who may receive a financial benefit from the sale moreover in substantially_all of the cases in which y provides down payment assistance to a home buyer y receives a payment from the home seller further there is a direct correlation between the amount of the down payment assistance provided by y in connection with each of these transactions and the amount of the home seller's payment to y finally y does not conduct a broad based fundraising campaign to attract financial staff considering a form 886-a catalog number 20810w page_ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended ein org support rather most of y’s support comes from home sellers and real estate-related businesses that may benefit from the sale of homes to buyers who receive y’s down payment assistance y's reliance on the seller's payments for most of its funding indicate that the benefit to the home seller is a critical aspect of y’s operations in this respect y is like the organization considered in easter house which received all of its support from fees charged to adoptive parents so that the business_purpose of the adoption service became its primary goal and overshadowed any educational or charitable purpose y does not qualify for exemption from federal_income_tax as an organization described in sec_501 august 20yy a z is nonprofit corporation formed to combat community deterioration situation an economically depressed area that has suffered a major loss of population and jobs studies have shown that the average income in the area is below the median level for the state z cooperates with government agencies and community groups to develop an overall plan to attract new businesses to the area and to provide stable sources of decent safe and sanitary housing for the area residents without relocating them outside the area as part of the renewal project z receives funding from government agencies to build affordable housing units for sale to low and moderate- income families as a substantial part of its activities z makes down payment assistance available to eligible home buyers who wish to purchase the newly-constructed units from z z also offers financial counseling seminars and conducts other educational activities to help prepare potential low and moderate-income home buyers for the responsibility of home ownership in to fund its down payment assistance program and other activities z conducts a broad based attracts fundraising program that several foundations businesses and the general_public and contributions from grants gifts in situation although z does not limit its down payment assistance program to low-income recipients z's down payment assistance program still serves a charitable purpose described in a specific economically depressed sec_501 because it combats community deterioration in area that has suffered a major loss of population and jobs is operated exclusively for charitable purposes z qualifies for exemption from federal taxation as an organization described in sec_501 2z down payment assistance payments for home buyers in situation sec_1 and are made by those organizations out of a detached and disinterested generosity and from charitable or like impulse rather than to fulfill any moral or legal duty and thus qualify for exclusion from such home buyers’ gross incomes as gifts under sec_102 in situation in substantially_all of the cases in which y provides down payment assistance to a home buyer y receives a payment from the home seller that directly correlates to the amount of the down payment assistance y provides to the home buyer in those cases the payments received by the home buyers do not qualify for exclusion_from_gross_income as gifts under sec_102 form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended ein org unlike in situation sec_1 and in situation the down payment assistance received by those home buyers represents a rebate or purchase_price reduction as a rebate or purchase_price reduction the down payment assistance is not includible in a home buyer's gross_income under sec_61 and the amount of the down payment assistance is not included in the home buyer’s cost_basis under sec_1012 as adjusted under sec_1016 august 20yy revrul_67_138 1967_1_cb_129 held that helping low-income persons obtain adequate and affordable housing is a charitable activity because it relieves the poor and distressed or underprivileged in revrul_67_138 the organization carried on several activities directed to assisting low-income families obtain improved housing including conducting a training course on various aspects of homebuilding and org coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans revrul_70_585 1970_2_cb_115 discussed four situations of organizations providing housing and whether each qualified as charitable within the meaning of sec_501 situation described an organization formed to construct new homes and renovate existing homes for sale to low- income families who could not obtain financing through conventional channels the organization also provided financial aid to low-income families who were eligible for loans under a federal housing program but did not have the necessary down payment the organization made rehabilitated homes available to families who could not qualify for any type of mortgage when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling held that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation described an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open-occupancy basis the housing was made available to members of minority groups who were unable to obtain - adequate housing because of local discrimination the housing units were located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling held that the organization was engaged in charitable activities within the meaning of sec_501 situation described an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area generally was old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area sponsored a renewal project and involved residents in the area renewal plan the organization also purchased an apartment building that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling held that the organization was described in sec_501 because its purposes and activities combated community deterioration form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended ein org situation described an organization formed to alleviate a shortage of housing for moderate- income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the revenue_ruling held that the organization failed to qualify for exemption under sec_501 because the organization’s program was not designed to provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations august 20yy effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 rev_proc 20xx-4 dollar_figure cross-referencing dollar_figure et seg 20xx-1 c b an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued sec_601_201 revproc_90_27 1990_1_cb_514 the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 rev_proc 20xx-4 dollar_figure cross- referencing dollar_figure et seq sec_6001 of the internal_revenue_code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the income_tax regulations regulations in conjunction with regulation sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form b86-a rev jangary explanations of items tax identification_number ein year period ended august 20yy name of taxpayer org sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law sec_1_6033-2 of the regulations provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code see sec_6001 and sec_1_6001-1 with respect to the authority of the district directors or directors of service centers to require such additional information and with respect to the books of accounts or records to be kept by such organizations revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and a statement of its operations for a certain year however its records were so incomplete that it was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status government's position based on information gathered from abc grant assistance group website we conclude that org is not operated for exempt purposes as described in sec_501 an organization cannot be is both organized and recognized as exempt under sec_501 unless it shows that it operated exclusively for charitable educational or other exempt purposes among other things org must demonstrate conclusively that the organization meets the operational_test of sec_1_501_c_3_-1 of the regulations the information indicated that org did not directly administer to enable abc grant the down payment assistance program but rather acted assistance a for-profit organization to operate a down payment assistance program that does not exclusively serve a purpose described in sec_501 and that furthers a substantial private benefit abc grant assistance supplies program manual brochures and door hangers that can be used to market to realtors lenders builders and prospective homebuyers see exhibit a according to the web site abc grant assistance described itself as front as a abc grant assistance markets down payment assistance across the the org a non-profit in their mission to assist honest hardworking people to participate in the american dream of org this roots from the belief that org builds wealth pride and security for individuals families communities and america nation for form 886-a catalog number 20810w page _publish no irs gov department of the treasury-internal revenue service schedula number or exhibit conn 886-a rev date explanations of items tax identification_number year period ended name of taxpayer august 20yy org ein the transactions described on the web site resulted in a circular flow of the money the sellers made payments to org org provided the funds to the buyers who used the funds to make the down payment necessary to purchase the seller's home the seller's payment was used to replenish the pool of funds that was used to provide gifts to subsequent buyers because the amount of the contributions were directly related to the amount of the down payment assistance provided to the buyers plus the service fee the actual source of the down payment assistance ‘ was the seller's contribution only an insubstantial portion of the activity of an exempt_organization may further a nonexempt as the supreme court held in better business bureau of washington d c inc vv purpose a single non-exempt purpose if united_states 326_us_279 the presence of substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes like the organization considered in 92_tc_1053 org is structured and operated to assist the private parties who fund it and give it sellers who participated in org’s dpa program benefited from achieving access to a business wider pool of buyers thereby decreasing their risk and the length of time the home is on the market they also benefited by being able to sell their home at the home’s full listed price or by real_estate being able to reduce the amount of the negotiated discount on real_estate brokers to escrow professionals who participate in org’s dpa program from is evident from the foregoing that org’s companies benefited from increased sales volume dpa program provided ample private benefit to the various parties in each home sale their homes it org’s down payment assistance procedures are designed to channel funds in a circular manner from the sellers to the buyers and back to the sellers in the form of increased home prices to finance its down payment assistance activities org relies exclusively on sellers and other real- estate related businesses that stand to benefit from the transactions it facilitates org does not appear to receive funds from any other sources operating a trade_or_business of facilitating home sales is not an inherently charitable activity unlike the trade_or_business in 71_tc_202 org’s trade_or_business was not utilized as a mere instrument of furthering charitable purposes but was an end in itself org provided services to home sellers for which it charged a fee org did not like receive any funds from parties that did not have interest in the down payment transactions the organizations considered in american campaign academy supra and easter house v u s cl_ct affd 846_f2d_78 fed cir a substantial part of org’s activities furthered commercial rather than exempt purposes actions needed to help additionally in gao-05-194 report to congress mortgage financing fha manage risks from new mortgage loan products the report analyzed the importance of loan-to-value ltv ratios and credit scores and how it attributed significantly to loan performance form 886-a catalog number 20810w page_14 _publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer org and its results on the performance of low and no down payment mortgages supported by fha see exhibit b august 20yy ein based on accordingly is not entitled to exemption under sec_501 the foregoing org has not operated exclusively for exempt purposes and the government proposes revoking org’s exemption effective september 20xx since the its application_for organization operated in a manner materially different from that represented in exemption and not exclusively for exempt purposes as required under sec_501 org will be allowed days to review this report and respond taxpayer’s position conclusion in order to qualify for exemption under sec_501 an organization must be both organized and operated to achieve a purpose that is described under that code section org’s dpa program is not operated in accordance with regulations thereunder governing qualification for tax exemption under code org provided down payment assistance purportedly in the form of a gift to individuals and families for the purchase of a home internal_revenue_code sec_501 and the a manner indistinguishable from a commercial enterprise org’s primary org operated in activity is brokering transactions to facilitate the selling of homes org’s primary goal was to maximize the fees from these transactions because org’s primary activity was not conducted in a manner designed to further sec_501 purposes org was not operated exclusively for exempt purposes within the meaning of sec_501 in addition under sec_6001 and organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax the position of the internal_revenue_service is that org failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 of the code accordingly the organization's exempt status is revoked effective september 20xx form_1120 returns should be filed for the tax periods after august 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service tax_exempt_and_government_entities_division org department of the treasury internal_revenue_service te_ge exempt_organizations examinations division - date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service local taxpayer_advocate office if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely internal revenue_agent letter catalog number 34809f
